  Case 20-30706         Doc 37     Filed 08/30/20 Entered 08/30/20 19:35:50             Desc Main
                                     Document     Page 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 IN RE:                                               )   Bankruptcy Case No. 20-30706
                                                      )   Chapter 7
 PERFECT FIT INDUSTRIES, LLC,                         )
                                                      )
                                     Debtor.          )

TRUSTEE’S RESPONSE TO SERTA, INC.’S OBJECTION TO MOTION OF TRUSTEE
    FOR AUTHORITY TO SELL INVENTORY, TRADEMARKS AND CERTAIN
PERSONAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
           AND OTHER INTERESTS PURSUANT TO 11 U.S.C. § 363

          The Trustee, John W. Taylor, hereby responds to Serta Inc.’s objection to his Motion for

Authority to Sell Inventory, Trademarks and Certain Personal Property Free and Clear of Liens,

Claims, Encumbrances and Other Interest and says as follows:

I. The Serta Branded Inventory is Property of the Bankruptcy Estate.

          Serta’s assertion that the Serta Branded Inventory is not property of the bankruptcy estate

is contradicted by the terms of its own Agreement. Serta’s June 15, 2020 Termination Letter

states:

          “Pursuant to section 8.1.3 of the Agreement and the non-payment of Q1
          2020 royalties due on April 30th, 2020 by Perfect Fit, Serta is terminating
          the Agreement effective immediately. “


As to termination, section 8 of the Agreement provides in relevant part:

          8.     Termination

              8.1    Serta and Licensee each shall have the right to terminate this Agreement
immediately by giving notice to the other party if:

                       8.1.1 Either party fails to observe or perform any covenant or obligation
herein and if such default is not cured within sixty (60) days after the party receives written
notice specifying such default (or such other notice period as specifically set forth in this
Agreement; . . .

                         8.1.3 Either party is unable to pay its debts as and when they became due; . . .
  Case 20-30706       Doc 37      Filed 08/30/20 Entered 08/30/20 19:35:50             Desc Main
                                    Document     Page 2 of 7


       Under the terms of the Agreement, Serta’s immediate termination for non-payment of Q1

2020 royalties due on April 30, 2020, fails for two reasons. The first is that as of April 30, 2020,

Perfect Fit actually had a credit balance for Q1 2020 royalties due to the 2019 royalty refund for

exceeding certain sales goals. The second reason that Serta’s immediate termination for non-

payment of Q1 2020 royalties due on April 30, 2020 fails is that even if Perfect Fit owed Q1

2020 royalties to Serta, Section 8.1.1 of the Agreement only allows Serta the right to immediately

terminate for such failure if such default is not cured within 60 days after written notice

specifying such default is received by Perfect Fit. No such written notice was given by Serta at

least 60 days prior to June 15, 2020, nor could it have given such notice. In addition, neither

Perfect Fit nor the Trustee has received a written notice of immediate termination after 60 days

from June 15, 2020. For these reasons, the Agreement has not been terminated for non-payment

of Q1 2020 royalties due April 30, 2020.

       As such only basis for the immediate termination of the Agreement was Section 8.1.3

which provides for immediate termination if either party is unable to pay its debts as and when

they became due. While Serta had the right to immediately terminate the Agreement if either

party was not paying its debts as and when they became due, it was not an obligation under the

terms of the Agreement. As such Serta terminated the Agreement for a reason other than a

breach or other failure to perform its obligations under the Agreement.

       Because Serta terminated the Agreement for a reason other than a breach or failure to

perform its obligation under the Agreement by Perfect Fit, pursuant to Section 9.2 of the

Agreement, Perfect Fit has a period of up to 90 days following the date of termination in which

to distribute, sell, and offer for sale the Serta Branded Inventory on hand at the date of

termination. The 90th day after the Termination Letter is September 13, 2020.

       As such, the Serta Branded Inventory is property of the bankruptcy estate.
  Case 20-30706            Doc 37   Filed 08/30/20 Entered 08/30/20 19:35:50            Desc Main
                                      Document     Page 3 of 7




 II.   Serta Has No Right to Block the Proposed Sale

       Section 9 of the Agreement expressly enumerates Perfect Fit’s duties upon termination of

the Agreement and provides in relevant part:

       9.      Licensee’s Duties upon Termination

               9.1 . . .

                 9.2    Notwithstanding the provisions of Section 9.1, in the event that this
Agreement is terminated for any reason other than a breach or other failure of Licensee to meet
the quality standards warranted herein or otherwise to perform its obligations under this
Agreement, Licensee shall have a period up to ninety (90) days following the date of termination
in which to distribute, sell and offer for sale Licensee’s inventory of Licensed Products on hand
at the date of termination.

       Serta asserts that it can block the proposed sale simply by exercising a purported right to

restrict the sale of the Serta Branded to any customer. Such a position smacks of bad faith and

unfair dealings. According to Serta, it can enter into an exclusive license agreement with Perfect

Fit, induce it to spend over $2.5 million dollars producing Serta Branded Inventory, terminate the

Agreement and then prevent Perfect Fit from exercising its 90 day right to sell the inventory

under the Agreement by restricting to zero the number of companies to which it can sell the

inventory. Serta’s position is in direct conflict with Perfect Fit’s right to sell under Section 9.2

and its position would render such right completely illusory.

III.   Royal Heritage is not an Insider

       Serta’s third argument is as baseless as it is troubling. Ken Hedrick has not been

employed by Royal Heritage. Serta has offered no evidence of such employment because none

exists. Serta’s Exhibit 2 belays its own assertion. In it Mr. Hedrick tells Serta “Unfortunately, I

am still under contract with Perfect Fit and I cannot be involved with setting up a new deal for

the remainder of 2020 for Royal Heritage.” Mr. Hedrick is a witness for the bankruptcy estate as

to the sale and he can testify regarding his interactions with Royal Heritage.
  Case 20-30706        Doc 37      Filed 08/30/20 Entered 08/30/20 19:35:50               Desc Main
                                     Document     Page 4 of 7


        Serta’s argument that the Court should not approve the Trustee’s proposed sale of the

Serta Branded Inventory because he has not adequately marketed it, is disingenuous at best.

Even more so since its position appears to be that it all be destroyed. The fact of the matter is that

Serta has likely chilled the making of offers on the Serta Branded Inventory with its threats of

trademark infringement.

        Given the size and the nature of the inventory, the pool of potential buyers is limited. The

sheer scale of the volume of inventory is hard to get a handle on. It is estimated that the entire

inventory would require approximately 4,500 pallets and constitute at least 96 trailer loads of

goods, with the Serta Branded Inventory constituting about one-third of the total. This is coupled

with the fact that the Trustee had just 51 days of the 90 days remaining under the Agreement, the

storage fees are accruing at over $86,000 per month and the product is seasonal as it is a winter

product. If it is not sold soon, it will be too late to get the product to market for this selling

season and it will have to be stored for another year.

        At the time the bankruptcy was filed, Regal West had identified four potential buyers to

enforce its warehousemen’s lien, including JLA Home and Royal Heritage. The Trustee solicited

offers from all four, but only JLA Home and Royal Heritage expressed any interest. In addition,

the Trustee maintains a list of over a dozen known bankruptcy asset buyers that span the country.

The Trustee solicited offers from each of them without receiving any interest.

        JLA Home, which the Trustee is informed is a new licensee of Serta, only offered

$200,000 on $1,499,555 of inventory at cost basis. Serta actually supported the proposed sale to

JLA Home, but now asserts that not enough has been done to market the inventory.

        In addition, R&M Group made an offer on Part One of the Personal Property which was

lower than that of Royal Heritage and Royal Heritage made an offer for all of the Personal

Property which was lower than the combination of the two offers accepted by the Trustee. In the
  Case 20-30706       Doc 37      Filed 08/30/20 Entered 08/30/20 19:35:50             Desc Main
                                    Document     Page 5 of 7


Trustee’s business judgment, the proposed sale is the highest and best that can reasonably be

obtained by the bankruptcy estate.

VI.    The Proposed Sale Does Not Violate Serta’s Rights

       Perfect Fit’s post termination rights and obligations are clearly defined under Sections 9

and 10 of the Agreement. As shown above, Perfect Fit is entitled to 90 days to distribute, sell

and offer for sale the Serta Branded Product.

       Furthermore Section 10 of the Agreement provides as follows:

               10.     Survival of Rights and Obligations

                        10.1 Termination of this Agreement shall not impair any rights of Serta,
nor shall it relieve Licensee of any of its obligations under Section 9 hereof or any rights or
obligations that have accrued prior to the termination of this Agreement.

       By its own terms, the only post termination obligations of Perfect Fit are set forth in

Section 9 of the Agreement. Section 9 does not put any restrictions or obligations on the post

termination sale of the Serta Branded Inventory other than the limit of 90 days to do so. Had

Serta wanted to include other post termination restrictions or obligations on Perfect Fit’s right to

sell the Serta Branded Inventory post termination, it could have easily done so. Serta cannot now

add restrictions and obligations to the Agreement in the bankruptcy proceeding that did not exist

outside of the bankruptcy proceeding.

       Furthermore, Serta’s agreement that the proposed sale violates its rights under The

Latham Act is without merit. As shown above, since at least 2015, Perfect Fit has had a valid

license to manufacture and sell the Serta Branded Inventory. The Serta Branded Inventory was

properly manufactured to the specifications and quality control standards of Serta. The license

was not terminated for any quality control issues or other failure of Perfect Fit to perform its

obligations under the Agreement. As such, pursuant to the express terms of Section 9.2 of the

Agreement, Perfect Fit has a valid license to sell the Serta Branded inventory through and
  Case 20-30706        Doc 37     Filed 08/30/20 Entered 08/30/20 19:35:50               Desc Main
                                    Document     Page 6 of 7


including September 13, 2020. As such none of Serta’s rights under The Latham Act will be

violated by the proposed sale. By and through the Agreement, Serta has already given

permission and consent to sell the Serta Branded Inventory and no further permission or consent

from Serta is required.

V.      Trustee’s Lien Rights Under Bankruptcy Code Section 544

        Pursuant to Bankruptcy Code Section 544(a) the Trustee has the rights and powers of a

judicial lien creditor and a judgment lien creditor with a lien on the inventory as of the

commencement of the case. The Agreement does not prohibit Perfect Fit from granting a security

interest in the Serta Branded Inventory by way of simple contract. As such the Court may

authorize the sale of the inventory to enforce the Trustee’s lien rights under Bankruptcy Code

Section 544.

        WHEREFORE, the Trustee respectfully prays the Court that it grant the Trustee’s Motion

and that it grant such other, further, or additional relief as may be proper to affect the sale of the

Personal Property that the Court deems just and proper.

        Respectfully submitted this 30th day of August, 2020.


                                                /s/ John W. Taylor
                                                John W. Taylor, Bar No. 21378
                                                Attorney for Trustee
                                                4600 Park Road, Suite 420
                                                Charlotte, NC 28209
                                                (704) 540-3622
  Case 20-30706        Doc 37     Filed 08/30/20 Entered 08/30/20 19:35:50              Desc Main
                                    Document     Page 7 of 7


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have served a copy of the TRUSTEE’S RESPONSE TO

SERTA, INC.’S OBJECTION TO MOTION OF TRUSTEE FOR AUTHORITY TO SELL

INVENTORY, TRADEMARKS AND CERTAIN PERSONAL PROPERTY FREE AND

CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS PURSUANT

TO 11 U.S.C. § 363 by either Electronic Case Filing as indicated or depositing copies of same in

the exclusive care and custody of the United States Postal Service, with proper postage thereto

affixed to the below listed parties this 30th day of August, 2020.

Joseph W. Grier, III, Attorney for Debtor                  Via Electronic Case Filing

Beth Rogers, Attorney for Serta, Inc.                      Via Electronic Case Filing



                                                /s/ John W. Taylor
                                                John W. Taylor, Bar No. 21378
                                                4600 Park Road, Suite 420
                                                Charlotte, NC 28209
                                                (704) 540-3622
